         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 1 of 30




 1                                                HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   TIFFANY HILL, individually and on behalf
     of all others similarly situated,             No.: 2:12-cv-00717-JCC
10
                                     Plaintiff,    DEFENDANTS’ MOTION TO
11                                                 DECERTIFY ABC CLASS
            v.
12                                                 Noted for Consideration:
     XEROX BUSINESS SERVICES, LLC, a               May 15, 2020
13   Delaware limited liability company,
     LIVEBRIDGE, INC., an Oregon
14   corporation, AFFILIATED COMPUTER
     SERVICES, INC., a Delaware corporation,
15   AFFILIATED COMPUTER SERVICES,
     LLC, a Delaware limited liability company,
16
                                  Defendants.
17

18

19

20

21

22

23

24

25

26


                                                                      K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS                 925 FOURTH AVENUE, SUITE 2900
                                                                    SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                       TELEPHONE: +1 206 623 7580
                                                                   FACSIMILE: +1 206 623 7022
            Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 2 of 30




 1                                                       TABLE OF CONTENTS

 2                                                                                                                                           Page(s)
 3   I.       INTRODUCTION ..................................................................................................... 1
 4   II.      STATEMENT OF FACTS ........................................................................................ 2
 5            A.        Class Members Worked at Different Call Centers, Served Different Clients,
                        Worked Under Different ABC Plans, and Earned Different Types of Pay ....... 2
 6
                        1.         Hourly Pay ......................................................................................... 2
 7
                        2.         ABC Plan Pay..................................................................................... 2
 8
                        3.         Other Incentive Pay ............................................................................ 4
 9
                        4.         Overtime Pay ...................................................................................... 4
10
              B.        XBS Tracked Total Hours Worked Each Day, but Did Not Track Time Spent
11                      Generating What It Considered Units of Production ....................................... 4
12            C.        XBS Paid Employees for Productive and Nonproductive Time Pursuant to
                        Agreement Under the ABC Plans ................................................................... 5
13
              D.        Procedural History ......................................................................................... 6
14
     III.     ARGUMENT ............................................................................................................ 6
15
              A.        This Court Has an Independent Obligation to Ensure the Class Continues to
16                      Satisfy Rule 23 Requirements......................................................................... 6
17            B.        This Court Should Decertify the ABC Class Because the Class Cannot Meet
                        Its Burden to Demonstrate It Can Prove Liability and Damages on a Class
18                      Basis .............................................................................................................. 7
19                      1.         As This Court, the Ninth Circuit, and the WSC Have Held, MWA
                                   Compliance Can Be Determined on an Hourly or Workweek Basis .... 8
20
                        2.         Plaintiff Argued that MWA Compliance for the Class Is Determined
21                                 “Per Hour”.......................................................................................... 9
22                      3.         Plaintiff Never Addressed How to Prove Liability or Damages on a
                                   Per Hour Basis .................................................................................... 9
23
                        4.         Proof of MWA Liability Depends on an Individualized Assessment of
24                                 How and How Much Class Members Were Paid ............................... 10
25                      5.         The Class Does Not Even Attempt to Demonstrate a Method to Prove
                                   Liability on a Class Basis .................................................................. 14
26


                                                                                                          K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - i                                                 925 FOURTH AVENUE, SUITE 2900
                                                                                                        SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                                           TELEPHONE: +1 206 623 7580
                                                                                                       FACSIMILE: +1 206 623 7022
           Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 3 of 30




 1                     6.        The Class Fails to Demonstrate Any Ability to Prove Damages on a
                                 Class Basis ....................................................................................... 16
 2
             C.        The Class’s Proposed Method of Proving Damages Deprives XBS of Certain
 3                     Valid Defenses Such as the Right to Offset All Payments Made to the Class 22

 4   IV.     CONCLUSION ....................................................................................................... 23

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                                     K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - ii                                           925 FOURTH AVENUE, SUITE 2900
                                                                                                   SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                                      TELEPHONE: +1 206 623 7580
                                                                                                  FACSIMILE: +1 206 623 7022
           Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 4 of 30




 1                                                  TABLE OF AUTHORITIES
 2   Cases                                                                                                                        Page(s)
 3   Alvarez v. IBP, Inc.,
 4      339 F.3d 894 (9th Cir. 2003) .......................................................................................... 9, 12

 5   Armstrong v. Davis,
        275 F.3d 849 (9th Cir. 2001)................................................................................................. 6
 6
     Blough v. Shea Homes, Inc.,
 7      2014 WL 3694231 (W.D.Wash. 2014).................................................................................21
 8   Brady v. AutoZone Stores, Inc.,
        2018 WL 3526724 (W.D.Wash. 2018)........................................................................... 21, 23
 9

10   Britton v. Servicelink Field Servs., LLC,
         2019 WL 3400683 (E.D.Wash. 2019) ..................................................................................21
11
     Byrne v. Courtesy Ford, Inc.,
12      32 P.3d 307 (Wash. Ct. App. 2001) .....................................................................................11

13   Campbell v. City of Los Angeles,
       903 F.3d 1090 (9th Cir. 2018)............................................................................................... 8
14
     Champagne v. Thurston Cty.,
15
        178 P.3d 936 (Wash. 2008)..................................................................................................16
16
     Comcast Corp. v. Behrend,
17     569 U.S. 27 (2013) ....................................................................................................... passim

18   David v. Bankers Life and Cas. Co.,
        2015 WL 3994975 (W.D.Wash. 2015)........................................................................... 12, 23
19
     Douglas v. Xerox Bus. Servs.,
20      2015 WL 10791972 (W.D.Wash. 2015) (JCC)............................................................. 5, 6, 13
21
     Espenscheid v. DirectSat USA, LLC,
22      2011 WL 2009967 (W.D.WI 2011), aff’d, 705 F. 3d 770 (7th Cir. 2013) .............................. 8

23   Hill v. Xerox Business Servs.,
         426 P.3d 703 (Wash. 2018)........................................................................................... passim
24
     Hill v. Xerox Business Servs.,
25       868 F.3d 758 (9th Cir. 2017)......................................................................................... passim
26


                                                                                                   K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - iii                                        925 FOURTH AVENUE, SUITE 2900
                                                                                                 SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                                    TELEPHONE: +1 206 623 7580
                                                                                                FACSIMILE: +1 206 623 7022
           Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 5 of 30




 1   Inniss v. Tandy Corp.,
         7 P.3d 807 (Wash. 2000) ............................................................................................... 11, 21
 2
     Marlo v. United Parcel Serv.,
 3     251 F.R.D. 476 (C.D.Cal. 2008), aff’d, 639 F.3d 942 ............................................................ 8
 4
     Marlo v. United Parcel Serv., Inc.,
 5     639 F.3d 942 (9th Cir. 2011)........................................................................................ 7, 8, 14

 6   McConnell v. Mothers Work, Inc.,
       128 P.3d 128 (Wash. Ct. App. 2006)....................................................................................16
 7
     Officers for Justice v. Civil Serv. Comm’n of the City & Cty. of S.F.,
 8       688 F.2d 615 (9th Cir. 1982)................................................................................................. 6
 9
     Ordonez v. Radio Shack, Inc.,
10      2014 WL 4180958 (C.D.Cal. 2014) .....................................................................................15

11   Owner-Operator Indep. Drivers Ass’n, Inc. v. Landstar System, Inc.,
       622 F.3d 1307 (11th Cir. 2010) ............................................................................................. 7
12
     Pierce v. Cty. of Orange,
13      526 F.3d 1190 (9th Cir. 2008)............................................................................................... 7
14   Rodriguez v. W. Publ’g Corp.,
15      563 F.3d 948 (9th Cir. 2009)................................................................................................. 7

16   Sali v. Corona Reg’l Med. Ctr.,
         909 F.3d 996 (9th Cir. 2018)................................................................................................14
17
     Sampson v. Knight Transp., Inc.,
18      448 P.3d 9 (Wash. 2019) .............................................................................................. passim
19   Sandusky Wellness Ctr. v. ASD Specialty Healthcare,
        863 F.3d 460 (6th Cir. 2017)................................................................................................22
20

21   Seattle Prof’l Eng’g Ass’n v. Boeing Co.,
        991 P.2d 1126 (Wash. 2000) ................................................................................ 9, 12, 16, 20
22
     True Health Chiropractic, Inc. v. McKesson Corp.,
23      896 F.3d 923 (9th Cir. 2018), cert. denied, 139 S.Ct. 2743 (2019) ................................. 22, 23
24   United Steel Workers International Union v. ConocoPhillips Co.,
        593 F.3d 802 (9th Cir. 2010)................................................................................................. 7
25

26


                                                                                                   K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - iv                                         925 FOURTH AVENUE, SUITE 2900
                                                                                                 SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                                    TELEPHONE: +1 206 623 7580
                                                                                                FACSIMILE: +1 206 623 7022
           Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 6 of 30




 1   Valentino v. Carter-Wallace, Inc.,
        97 F.3d 1227 (9th Cir. 1996)................................................................................................. 8
 2
     Wal-Mart Stores, Inc. v. Dukes,
 3      564 U.S. 338 (2011) ............................................................................................ 7, 17, 22, 23
 4
     Zinser v. Accufix Research Inst.,
 5      253 F.3d 1180 (9th Cir. 2001)............................................................................................... 8

 6   Statutes

 7   RCW 49.46.010(7) ....................................................................................................................11
 8   RCW 49.46.020.........................................................................................................................10
 9   RCW 49.46.070.......................................................................................................................4, 5
10
     RCW 49.46.090.................................................................................................................. passim
11
     RCW 49.46.090(1) .............................................................................................................. 16, 22
12
     Washington’s Minimum Wage Act..................................................................................... passim
13
     Other Authorities
14
     Fed. R. Civ. P. 23 ........................................................................................................ 6, 7, 14, 22
15
     Fed. R. Civ. P. 23(a) ................................................................................................................... 7
16
     Fed. R. Civ. P. 23(b)................................................................................................................... 7
17

18   Fed. R. Civ. P. 23(b)(3) ....................................................................................................... 10, 17

19   Fed. R. Civ. P. 23(c)(1)(C) ......................................................................................................... 6

20   WAC 296-126-021 .............................................................................................................. 11, 20

21

22

23

24

25

26


                                                                                                        K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - v                                               925 FOURTH AVENUE, SUITE 2900
                                                                                                      SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                                         TELEPHONE: +1 206 623 7580
                                                                                                     FACSIMILE: +1 206 623 7022
            Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 7 of 30




 1
                                                   I. INTRODUCTION
 2
              Defendants move this Court to decertify the ABC Class. In late 2013, the parties submitted
 3
     extensive class certification and other briefing discussing the issues in this case. After considering
 4
     these materials, the Court’s July 2014 Order granted class certification in part and allowed a Class to
 5
     proceed on a claim challenging whether the Achievement Based Compensation (“ABC”) plans used
 6
     by Defendants (“XBS”) paid minimum wage under Washington’s Minimum Wage Act (“MWA”).
 7
     Dkt 116. As the Court put it, the threshold legal issue was “whether the right to a minimum wage
 8
     accrues on an hourly or weekly basis.” Id. at 4.
 9
              Six years later, as the trial date approaches, the Class has acknowledged what XBS argued in
10
     2013: the Class has no way to prove MWA violations on an hourly basis. In fact, the Class’s sole
11
     expert, Dr. Jeffrey Munson (“Munson”), admitted that, in performing his analysis, he did not “use any
12
     compensation data or any hours data to assess whether a particular employee was paid above or below
13
     minimum wage in any particular hour” and “just didn't compare earnings to the minimum wage rates.”1
14
     Dkt 186-1 at 34-35, 37.2 After litigating for a “per hour” measure, the Class has abandoned that
15
     measure and apparently intends to prove its minimum wage case without discussing how or how much
16
     employees were paid or determining MWA compliance at all.
17
              On a motion for decertification, the Class bears the burden to establish that the case remains
18
     appropriate for class treatment. The Class promised that it could prove its case on a class basis when
19
     the case was certified, but now that the case is past expert disclosure, discovery cutoff, and dispositive
20
     motion deadlines, the Class has not provided a plan for how it will do so. Instead, proof of liability
21
     and damages appear to require highly individualized assessments. At this point, the Class must provide
22

23
     1
       Dr. Munson also admitted: “I did not evaluate, you know, what people were paid;” did not “use ABC pay or additional
24   pay anywhere in [his] calculations;” and “only looked at the subsidy pay value and didn’t examine any other pay data
     that might exist in the spreadsheet.” Dkt 186-1 at 21, 42, 75.
25   2
       Declarations filed with XBS’s Motion to Decertify are cited by declarant last name and paragraph or exhibit number
     (e.g., Madden Decl ¶_ or Ex. _). Pages of the deposition transcript of Jeffrey Munson were filed at Dkt 186-1. Additional
26   pages are attached to the Madden Decl and are cited as “Munson” with the line and page number (e.g., Munson 1:1-2).


                                                                                         K&L GATES LLP
         DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 1                             925 FOURTH AVENUE, SUITE 2900
                                                                                       SEATTLE, WA 98104-1158
         NO.: 2:12-CV-00717-JCC                                                       TELEPHONE: +1 206 623 7580
                                                                                      FACSIMILE: +1 206 623 7022
            Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 8 of 30




 1   a plan for how it will prove liability and damages. If it has no such plan or if that plan demonstrates

 2   the case cannot be proven on a class basis, the class action should be decertified.

 3                                            II. STATEMENT OF FACTS

 4   A.       Class Members Worked at Different Call Centers, Served Different Clients, Worked
              Under Different ABC Plans, and Earned Different Types of Pay
 5
              XBS was not one company, but many companies, formed by acquisitions over time and
 6
     focused on different lines of business and clients. Dkt 54-7 (sealed) at 9. Since each company operated
 7
     independently and had its own business objectives and management, id., each call center used a variety
 8
     of pay methods. While ABC plans with production minutes as a unit of work were a primary pay
 9
     method during the Class period, agents received many different types of pay.
10
              1.       Hourly Pay
11
              Agents were typically paid an hourly rate during training, which could last up to 90 days. Id.
12
     at 12. In addition, certain types of agents (QA, LPN, and escalation agents), and other employees were
13
     always paid hourly. Dkt 57 at 31-32;3 Dkt 62 at 3. This hourly pay made no distinction between
14
     productive and nonproductive tasks and there is no question it complied with the MWA. 4,525 Class
15
     members received hourly pay for 74,532 workweeks during this period. Dkt 184-1 at 27.
16
              2.       ABC Plan Pay
17
              ABC plans followed a general format, but the components that made up the heart of the plans
18
     were established at the call center level. Dkt 54-7 (sealed) at 12-13; Dkt 54-1 (sealed) at 12-14, 67-71
19
     (Lacey); Dkt 54-1 (sealed) at 77-79 & 54-2 (sealed) at 55-59 (Kent Virgin America); Dkt 54-3 (sealed)
20
     at 18-20 & 54-4 (sealed) at 4-13 (Federal Way); Dkt 54-5 (sealed) at 1, 10-13 (Spokane Red Lion).
21
     ABC plans usually involved three pay types: (1) Additional Pay; (2) ABC Pay; and (3) Subsidy Pay.
22
              Additional Pay: Agents received hourly Additional Pay for time spent on continuing training,
23
     meetings, work shortages, client system down time, and other activities specifically pre-approved by
24

25   3
      XBS cites to certain evidence in the record submitted in prior briefing on summary judgment or certification by docket
     number and page. In order to save space and be more convenient for the court, citations to Dkt 57 are intended to cite as
26   well to the numerous exhibits summarized in documents and attached as exhibits to Dkt 57 as Dkt 57-1, 57-2, and 57-3.


                                                                                          K&L GATES LLP
         DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 2                              925 FOURTH AVENUE, SUITE 2900
                                                                                        SEATTLE, WA 98104-1158
         NO.: 2:12-CV-00717-JCC                                                        TELEPHONE: +1 206 623 7580
                                                                                       FACSIMILE: +1 206 623 7022
            Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 9 of 30




 1   management. Dkt 62 at 3. This was hourly pay at the minimum wage and there is no dispute it complied

 2   with the MWA. Surprisingly, Munson, did not know what Additional Pay was. Dkt 186-1 at 42.

 3             ABC Pay: ABC Pay was calculated using qualitative (e.g., customer satisfaction) and

 4   efficiency (e.g., length of call) measures to determine an ABC Pay Rate, which was then multiplied

 5   by units of production to produce ABC Pay for the week. Dkt 62 at 3. ABC Pay was designed to

 6   reward strong performance. Dkt 63 at 4. While some used production minutes, each call center defined

 7   the units of production for its ABC plans, which could be calls, bookings, chats, sales, minutes on

 8   tasks, or any other unit. Dkt 62 at 2. Indeed, Munson states the Class’s FEPS data included 27 columns

 9   of data reflecting piece rate pay for units of work other than production minutes. Dkt 174-3 at 6-7.

10             While Kent Travelocity never used production minutes, Lacey, Federal Way, Kent Virgin

11   America, and Spokane used them as a non-exclusive unit of work, but used them very differently:
           •   In Lacey and Federal Way, production minutes only included handle time – that means time
12             spent in “talk time + hold time + after call work.”
13         •   At Kent Virgin America, production minutes included inbound call (talk + hold + wrap) time,
               time spent waiting for calls, outbound call status, and time spent in the “default” aux code. 4
14             The only activities that did not produce production minutes were tasks paid at an hourly rate.
           •   In Spokane, all activities that were not counted as Additional Pay tasks counted as production
15             minutes, except break time, which was built into and compensated by the ABC calculation.
16   Dkt 57 at 33-34; Dkt 54-1 (sealed) at 12-14, 67-71 (Lacey); Dkt 54-1 (sealed) at 77-79 & 54-2 (sealed)
17   at 55-59 (Kent Virgin America); Dkt 54-3 (sealed) at 18-20 & 54-4 (sealed) at 4-13 (Federal Way);
18   Dkt 54-5 (sealed) at 1, 10-13 (Spokane Red Lion). XBS’s expert, Stefan Boedeker (“Boedeker”),
19   found substantial differences in the production minutes generated at Kent and Federal Way. Dkt 184
20   at 16-17. Munson ignored these differences. Id. at 17.
21             Subsidy Pay: ABC plans were designed to assure compliance with minimum wage
22   requirements. Dkt 62 at 5. The plans allowed agents to earn far more than minimum wage if they
23   performed effectively, but also guaranteed that agents were always paid at least minimum wage during
24   each workweek. Id. If the agent’s average hourly rate for the week was less than the minimum wage
25
     4
       Munson states that “waiting for calls, making outbound calls” do not generate production minutes. Dkt 174-3 at 7. This
26   is not correct for Kent Virgin America and Spokane, which awarded production minutes for those tasks. Dkt 57 at 33-34.


                                                                                         K&L GATES LLP
         DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 3                             925 FOURTH AVENUE, SUITE 2900
                                                                                       SEATTLE, WA 98104-1158
         NO.: 2:12-CV-00717-JCC                                                       TELEPHONE: +1 206 623 7580
                                                                                      FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 10 of 30




 1   rate, the difference was made up with Subsidy Pay so that the agent was always assured of making

 2   minimum wage for the week. Id. The plans provided that agents would not be paid less than a minimum

 3   Subsidy Pay Rate (set at the minimum wage rate) multiplied by the total hours worked in a week. 5 The

 4   subsidy pay rate set a floor. Dkt 62 at 5. A typical ABC plan stated:

 5            You will be paid an amount no less than 9.04 multiplied by the total number of hours you work
              in a work week. This Subsidy Pay Rate amount will be paid to you only if it exceeds the sum
 6            of your ABC Pay and Additional Pay for that work week.

 7   Id. Subsidy pay was a lump-sum weekly amount and paid for both productive and nonproductive tasks.

 8            3.       Other Incentive Pay

 9            Each call center provided agents with incentive pay in addition to ABC Pay to reward certain

10   behaviors, like referrals, skills, sales, hitting targets, and extensive overtime. Dkt 57 at 38; Dkt 60-1

11   at 10 (Hill paid commissions), 34 (Hill paid bonuses “separate” from production pay), 57 (Richard

12   paid incentives for “selling…accessories”). Incentive payments were usually paid for a week or pay

13   period, and compensated for productive and nonproductive tasks. The FEPS data for the Class period

14   included $6,241,856 in non-ABC incentive pay. Dkt 184 at 13. Munson’s reports do not mention this

15   pay and he did not use it in his calculations because counsel did not tell him to. Dkt 186-1 at 56-60.

16            4.       Overtime Pay

17            Call centers paid overtime at 1.5 times the regular rate whenever an agent worked over 40

18   hours in a week. Dkt 62 at 6. Each week, an agent’s non-overtime earnings were divided by the agent’s

19   work hours to determine the regular hourly rate, and an additional 0.5 was paid for overtime hours. Id.

20   B.       XBS Tracked Total Hours Worked Each Day, but Did Not Track Time Spent Generating
              What It Considered Units of Production
21
              XBS tracked total hours worked each day (as required by RCW 49.46.070), by tracking time
22
     based on clock in and clock out times, not by unique activities. Dkt 61 at 5. XBS also used FEPS to
23
     capture ABC pay information for over 7,000 different units of work; however, FEPS did not track the
24
     5
       As Justice Stephens explained in her dissent in Hill v. Xerox Business Services, 426 P.3d 703, 712 (Wash. 2018): “If an
25   employee reports to work on Monday and leaves work on Friday without generating any ‘production minutes’ that week,
     the employee will still be paid at the applicable minimum wage rate for every recorded hour worked.” Nevertheless,
26   Munson would have labeled every hour in such a week as “unpaid time.” Dkt 186-1 at 76-77.


                                                                                          K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 4                                 925 FOURTH AVENUE, SUITE 2900
                                                                                        SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                           TELEPHONE: +1 206 623 7580
                                                                                       FACSIMILE: +1 206 623 7022
           Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 11 of 30




 1   time spent producing those units. Id. Even when the item type was labeled “minutes” or “productive

 2   minutes,” FEPS merely tracked work units that were reported and not time. Id. Unlike a time clock

 3   that captures continuous periods of time based on clock in and clock out activity, the accumulation of

 4   production units (including production minutes) in the FEPS data did not reflect a continuous period

 5   of time. Id. Thus, there is no way to determine from FEPS data or pay reports whether an employee

 6   produced 1, 20, or 50 production units 6 (labeled a “minute” or otherwise) during any hour of time. 7

 7   Id.

 8   C.       XBS Paid Employees for Productive and Nonproductive Time Pursuant to Agreement
              Under the ABC Plans
 9
              Hill admitted that she understood that, other than for specific hourly tasks, “all hours worked
10
     were compensated by ABC pay.” Dkt 110-1 at 95-97. This arrangement was set forth in the relevant
11
     ABC plan and XBS and Hill, the parties to that agreement, both agreed the ABC plan is not an hourly
12
     plan. Id. at 78, 80, 93-94, 104-5. This was explained in the XBS Employee Guidebook:
13
              Activity Based Compensation is offered in many [XBS] business units and departments. ABC
14            is a pay method under which employees are rewarded for individual efficiency,
              productivity and quality…. With ABC we strive to provide income opportunities that reward
15            tangible effort and performance rather than the amount of time spent on the job.

16   Id. at 108 (emphasis added). Hill signed a “Certification of Understanding – The ACS Achievement

17   Based Compensation (ABC) Overview” that acknowledged she understood: “ABC is fundamentally

18   a pay for performance system. As an ABC employee, I get paid primarily based on what I produce

19   – in terms of both quantity and quality.” Id. at 106, 81 (emphasis added). The ABC plan states:

20            ABC Pay rates compensate you for all work time and activities (including time spent reviewing
              announcements, workspace care, logging on and off systems and recording time and work
21            activities), except time spent on activities specifically assigned an hourly rate.

22   Dkt 62 at 4 (¶9). Considering these materials in the related Douglas case, this Court found:

23   6
       As the Ninth Circuit explained in Hill v. Xerox Business Services, 868 F.3d 758, 762 n.6 (9th Cir. 2017): “It is not the
     total hours worked, but the total minutes spent on incoming calls, that determines an employee’s pay. So, even though
24   two employees may work the same number of total hours, one will earn more money if, during those hours, he spends
     more time than the other agent on incoming calls—just like a person who picks more strawberries.”
25   7
       In fact, the FEPS data shows that agents had more production minutes than recorded time on 7% of their work days. At
     times, this is appears in large blocks of production minutes with corresponding large payments that could reflect pay
26   adjustments or bonuses provided through production minutes. Dkt 184 at 8-9.


                                                                                          K&L GATES LLP
         DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 5                              925 FOURTH AVENUE, SUITE 2900
                                                                                        SEATTLE, WA 98104-1158
         NO.: 2:12-CV-00717-JCC                                                        TELEPHONE: +1 206 623 7580
                                                                                       FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 12 of 30




 1
             [T]he Court reads the language of the ABC plan, coupled by Plaintiffs’ own testimony, as
 2           demonstrating an understanding between Defendants and their employees that payment under
             the ABC plan would compensate “for all hours worked.”
 3
     Douglas v. Xerox Bus. Servs., 2015 WL 10791972, *8 (W.D.Wash. 2015) (JCC). So, regardless of
 4
     what the measure of compliance was for the MWA, the parties to the ABC plans agreed that ABC pay
 5
     was intended to pay for all productive and nonproductive time. Dkt 57 at 32-33, 35-36.
 6
     D.      Procedural History
 7
             XBS provides the following summary, noting that a complete procedural history is set forth in
 8
     Dkt. 183 at 12-15. After this Court denied XBS’s motion for partial summary judgment to dismiss
 9
     Hill’s minimum wage and overtime claims, Dkt 116, the Court certified the Order for immediate
10
     appeal, Dkt 126 at 3. The Ninth Circuit made certain holdings, and certified the question of whether a
11
     plan with a production minute metric qualifies as a piecework plan to the Washington Supreme Court
12
     (“WSC”). Hill, 868 F.3d at 763. A 6-3 majority of the WSC answered that the ABC plan was not a
13
     piecework plan, but did not address whether the plan was hourly or other-than-hourly. Hill, 426 P.3d
14
     at 708-10. Three dissenting justices found that ABC pay was other-than-hourly piecework. Id. at 708-
15
     10. Based on the WSC’s answer, the Ninth Circuit affirmed this Court’s “denial of partial summary
16
     judgment.” Dkt 139.
17
                                                 III. ARGUMENT
18
     A.      This Court Has an Independent Obligation to Ensure the Class Continues to Satisfy Rule
19           23 Requirements

20           An order granting or denying class certification may be altered or amended at any time before

21   the entry of final judgment. Fed. R. Civ. P. 23(c)(1)(C). Until a final judgment has entered, a class

22   certification order is “not final or irrevocable, but rather, it is inherently tentative.” Officers for Justice

23   v. Civil Serv. Comm’n of the City & Cty. of S.F., 688 F.2d 615, 633 (9th Cir. 1982). This rule provides

24   district courts with broad discretion to determine whether a class should be certified and to revisit that

25   certification as appropriate “throughout the legal proceedings before the court.” Armstrong v. Davis,

26


                                                                                   K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 6                          925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                    TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 13 of 30




 1   275 F.3d 849, 871 n.28 (9th Cir. 2001). “A district court may decertify a class at any time.” Rodriguez

 2   v. W. Publ’g Corp., 563 F.3d 948, 966 (9th Cir. 2009).

 3          This Court also retains an independent obligation to perform a “rigorous analysis” to ensure

 4   that the requirements of Rule 23 are satisfied. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51

 5   (2011). Based on discovery or other developments, a party may move to decertify the class on the

 6   basis that the prerequisites and grounds for certification do not exist. See Pierce v. Cty. of Orange, 526

 7   F.3d 1190, 1200 (9th Cir. 2008); Owner-Operator Indep. Drivers Ass’n, Inc. v. Landstar System, Inc.,

 8   622 F.3d 1307, 1326 (11th Cir. 2010) (concluding that decertification was appropriate where the court

 9   ultimately determined that damages cannot easily be calculated for all class members).The types of

10   “developments” that lead to modification or decertification can be evidentiary or legal. See, e.g., 3

11   Newberg on Class Actions § 7:37 (5th ed.) (noting a court’s authority over the subsequent litigation

12   requires it to ensure that the Rule 23 requirements “continue to be met” creating a “duty of monitoring”

13   class decisions “in light of the evidentiary development of the case”).

14          Here, the developments are the passage of the expert disclosure deadline, the discovery cutoff,

15   and the dispositive motion deadlines, as well as the contents of the Class’s expert’s report and Motion

16   for Summary Judgment and the answers provided in Munson’s expert deposition. It is now clear that

17   the Class has no viable method to prove its MWA claim on a class basis.

18   B.     This Court Should Decertify the ABC Class Because the Class Cannot Meet Its Burden
            to Demonstrate It Can Prove Liability and Damages on a Class Basis
19
            The same standards used for analyzing class certification under Rule 23 of the Federal Rules
20
     of Civil Procedure are applied when determining whether to decertify a class. Marlo v. United Parcel
21
     Serv., Inc., 639 F.3d 942, 947 (9th Cir. 2011). Even on a motion to decertify, the party seeking to
22
     maintain class certification bears the burden of demonstrating that the Rule 23 requirements are
23
     satisfied. Id. at 947-48. Because “[t]he party seeking [to maintain] class certification bears the burden
24
     of demonstrating that the requirements of Rules 23(a) and (b) are met,” United Steel Workers
25

26


                                                                               K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 7                      925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 14 of 30




 1   International Union v. ConocoPhillips Co., 593 F.3d 802, 807 (9th Cir. 2010), a plaintiff bears the

 2   burden throughout litigation to establish that certification remains proper, Marlo, 639 F.3d at 947-48.

 3           As one aspect of maintaining certification, Plaintiffs must present a plan to conduct a class

 4   trial. Zinser v. Accufix Research Inst., 253 F.3d 1180, 1189 (9th Cir. 2001) (quoting Chin v. Chrysler

 5   Corp., 182 F.R.D. 448, 454 (D.N.J. 1998)) (plaintiff “bears the burden of demonstrating a suitable and

 6   realistic plan for trial of the class claims”). Absent an acceptable trial plan, the court should decertify.

 7   Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996) (decertifying class because

 8   plaintiff made no showing “of how the class trial could be conducted”); Espenscheid v. DirectSat USA,

 9   LLC, 2011 WL 2009967, *17 (W.D.WI 2011) (decertifying class because plaintiffs failed to

10   “propos[e] a trial plan that would lead to a fair result”), aff’d, 705 F. 3d 770 (7th Cir. 2013).

11           Decertification is proper when the court determines that the plaintiffs have not presented a

12   viable plan to try issues of liability and damages on a class basis. Stiller v. Costco Wholesale Corp.,

13   298 F.R.D. 611, 628-30 (S.D. Cal. 2014), aff’d, 673 F. App’x 783 (9th Cir. 2017), abrogated on other

14   grounds by Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018); Marlo v. United Parcel

15   Serv., 251 F.R.D. 476, 480 (C.D.Cal. 2008) (decertifying class because plaintiff relied on purportedly

16   common evidence that was “neither reliable nor representative of the class”), aff’d, 639 F.3d 942

17   (decision to decertify did not constitute abuse of discretion). Decertification also is proper where a

18   trial would turn into individualized inquiries and mini-trials that would render the trial unmanageable.

19   Marlo, 251 F.R.D. at 486.

20           1.      As This Court, the Ninth Circuit, and the WSC Have Held, MWA Compliance
                     Can Be Determined on an Hourly or Workweek Basis
21
             Under the MWA, minimum wage compliance may be measured by the hour or workweek.
22
     Hill, 868 F.3d at 759 (by the hour for hourly employees; by the workweek for non-hourly employees);
23
     Dkt. 116 at 4; DLI Admin. Policy ES.A.3 at 2. As XBS discussed in Dkt 183 at 22-25 (SJ Cross-
24
     Motion), the measure of compliance under the MWA depends on how a Class member was paid.
25

26


                                                                                 K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 8                        925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                  TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
        Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 15 of 30




 1          2.     Plaintiff Argued that MWA Compliance for the Class Is Determined “Per Hour”

 2          In the Motion for Class Certification (as well as the Opposition to XBS’s motion for partial

 3   summary judgment) in 2013, the Class argued that “Washington employees retain a per-hour right to

 4   minimum wage” and that “Washington law ‘employs the per-hour standard for determining minimum

 5   wage compliance.’” E.g., Dkt 39 at 14. In fact, the Class submitted historical interpretations from

 6   Program Managers for the Washington Department of Labor and Industries (“DLI”) emphasizing that

 7   MWA compliance is measured for each distinct hour of work. See, e.g., Dkt 95-2 at 11, 17 (DLI

 8   Program Manager Greg Mowat in Alvarez stating MWA “requires that hourly paid employees be paid

 9   at least the statutory wage for each hour that they work” and in SPEEA stating “Each hour worked

10   must be paid at a rate not less than the minimum” (emphasis in originals)); Dkt 97 Decl. of Lynne

11   Buchanan at 2 (DLI “uses a per-hour measure to determined minimum wage compliance” and “Each

12   hour worked must be paid at a rate not less than the minimum hourly rate” (emphasis in original)).

13          3.     Plaintiff Never Addressed How to Prove Liability or Damages on a Per Hour Basis

14          While arguing for a “per-hour standard for determining minimum wage compliance,’” Dkt 39

15   at 14, the Class told this Court that “[d]etermining the amount of unpaid work time for ABC class

16   members will be a mechanical exercise based on Xerox’s own payroll data” “through a comparison of

17   clock time and production minutes,” id. at 18-19 (“FEPS data…show…discrepancy between the

18   ‘Time Card Time’ that Ms. Hill worked and the ABC time Xerox actually paid”). The Class

19   confidently assured this Court that, “[f]or the ABC Class, Xerox’s own FEPS payroll data can be

20   used to show liability and damages on a class-wide basis.” Dkt 39 at 34 n.18 (emphasis added).

21          XBS objected to this proposed method of proof in its Opposition to Class Certification. Dkt 56

22   at 24 (“Hill cannot simply assume liability and damages, and must present a viable plan for

23   determining both.”). As XBS explained, the Class identified no way to prove MWA violations or

24   damages:

25          If minimum wage violations are determined for each hour, Hill will have to prove that the
            productive minutes in each hour were not sufficient to satisfy minimum wage. For example, if
26          an agent had 45 productive minutes in an hour at $0.23 per minute, the agent would have


                                                                            K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 9                   925 FOURTH AVENUE, SUITE 2900
                                                                          SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                             TELEPHONE: +1 206 623 7580
                                                                         FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 16 of 30




 1          received $10.35 for that hour and no minimum wage violation would exist. The law does not
            require, and Defendants do not have, records with this type of detail. And, Hill has not
 2          identified any method for accomplishing this hour-by-hour analysis.
            ………..
 3          …Hill has not even tried to “establish that damages are susceptible of measurement across the
            entire class for purposes of Rule 23(b)(3),” and that those damages will be “consistent with its
 4          liability case” as required under Behrend, 133 S.Ct. at 1433. How Hill intends to prove
            particular productive minutes were paid or not paid for particular hours consistent with their
 5          liability theory remains a mystery. They provide no litigation plan or workable damages model
            to accomplish this.…issues regarding Defendants’ defenses will create individual issues. These
 6          include their entitlement to an offset under RCW 49.46.090….

 7   Id. at 25. Plaintiff brushed aside XBS’s objections, arguing that damages would be easy to calculate:

 8   “This will entail a simple exercise of subtracting the paid time (minutes paid with ABC pay and time

 9   spent in hourly-paid activities) from the total recorded work time to get total unpaid time [which] can

10   be multiplied by the minimum wage, less any subsidy pay, to determine damages.” Dkt 76 at 9-10.

11          XBS continued to object, pointing out in its Motion for Reconsideration that “Plaintiff has

12   failed to identify any manageable way of calculating individualized damages” and “Plaintiff’s only

13   possible solution is to determine liability and damages on a weekly or aggregate level,” Dkt 117 at 5-

14   6, but “Plaintiff’s entire complaint is premised on the idea that such weekly, aggregate determinations

15   (even though directed by ES.A.3) are somehow improper.” Id.

16          4.      Proof of MWA Liability Depends on an Individualized Assessment of How and
                    How Much Class Members Were Paid
17
            RCW 49.46.020 requires employers to pay their employees “wages at a rate of not less than
18
     [the applicable minimum wage] per hour.” Sampson v. Knight Transp., Inc., 448 P.3d 9, 12 (Wash.
19
     2019). No one disputes that Class members must be paid the minimum wage “for each hour worked.”
20
     Instead, this case involves two key liability questions: (1) what measure should be used to determine
21
     MWA compliance for each employee and workweek; and (2) whether, under the relevant measure,
22
     any MWA violation occurred.
23
            As an initial matter, every court has held that hourly or workweek standards can be used to
24
     determine MWA compliance, depending on how employees are paid. E.g., Hill, 868 F.3d at 759; Dkt.
25
     116 at 4. In this case, the Class’s MWA claim requires an assessment of each Class member’s
26


                                                                              K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 10                    925 FOURTH AVENUE, SUITE 2900
                                                                            SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                               TELEPHONE: +1 206 623 7580
                                                                           FACSIMILE: +1 206 623 7022
           Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 17 of 30




 1   compensation, presumably on a workweek basis, to determine what measure of compliance should

 2   apply. Most were paid, at least for one day, based on production minute calculations under an ABC

 3   plan. 8 However, 36% of all work days did not involve production minutes. Dkt 184-1 at 52. Some

 4   Class members were paid at a fixed hourly rate outside of the ABC plans. Id. at 27. Other Class

 5   members were paid using piece rate measures (such as calls and documents) under the ABC plans. Id.

 6   at 26. Of the remaining 64% of work days that involved production minutes, many also involved

 7   weekly subsidy pay 9 under the ABC plans and/or other types of incentive pay and adjustments 10

 8   outside of the ABC plans. Dkt 184 at 12-14, Dkt 184-1 at 26-29; Dkt 57 at 38. This Court must address

 9   how to measure MWA compliance when such non-production minute pay stands on its own or is

10   combined with ABC production minute pay. See Dkt. 183 at 24; Sampson, 448 P.3d at 14 (WAC 296-

11   126-021 “permits all forms of compensation paid in a workweek to be added together to determine

12   MWA compliance when an employee is paid ‘partially’ on a piecework basis”); DLI Admin. Policy

13   ES.A.3 at 2 (workweek measure when employee is paid commissions or other-than-hourly pay). All

14   these types of pay count as “wages” 11 and are considered when determining minimum wage

15   compliance. 12 DLI Admin Policy ES.A.3 at 3 (all forms of pay except vacation and holiday pay, tips,

16   gratuities, and service charges are included in minimum wage calculation). In its Cross-Motion for

17   Summary Judgment, Dkt 183 at 28, XBS requests summary judgment in relation to any workweek

18   that involves piecework, commissions, or other weekly compensation, which should (if XBS’s motion

19   is granted) limit this case to those weeks when Class members were paid exclusively by ABC pay

20
     8
       Munson identified 21 Class members who did not have a single production minute in XBS’s FEPS data. Dkt 184 at 7-8.
21   9
       In the FEPS data, weekly subsidy pay for Class members totaled $4,888,613.87. Dkt 184-1 at 28.
     10
        The FEPS data includes detailed information for non-ABC pay totaling $6,241,856 in the following categories:
22   language, skill, and shift differential pay; incentive, discretionary, and retro incentive bonus pay; wage determination
     adjustments; corrupted and deleted batch pay; results-based compensation pay; and retro nondiscretionary pay. Dkt 184
23   at 12-13.
     11
        “‘Wage’ means compensation due to an employee by reason of employment.” RCW 49.46.010(7). Byrne v. Courtesy
24   Ford, Inc., 32 P.3d 307, 309 (Wash. Ct. App. 2001).
     12
        E.g., Sampson, 448 P.3d at 14 (“The only payments that are not included in the total wages calculation are vacation
25   pay; holiday pay; and any gratuities, tips, or service fees.”); Inniss v. Tandy Corp., 7 P.3d 807, 815 (Wash. 2000)
     (recognizing that “commissions, [special incentive bonuses] and bonuses (including annual bonuses) are included” when
26   determining compliance with the statutory minimum wage).


                                                                                         K&L GATES LLP
         DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 11                            925 FOURTH AVENUE, SUITE 2900
                                                                                       SEATTLE, WA 98104-1158
         NO.: 2:12-CV-00717-JCC                                                       TELEPHONE: +1 206 623 7580
                                                                                      FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 18 of 30




 1   based on production minutes. If the Court does not grant that motion (perhaps because it requires an

 2   assessment of the type and amount of non-production minute pay provided), then the process of sorting

 3   through each Class members pay for each week is the type of individualized assessment that defeats

 4   class certification. David v. Bankers Life and Cas. Co., 2015 WL 3994975, *8 (W.D.Wash. 2015)

 5   (decertifying class because [c]lass treatment would be unmanageable given the need for individualized

 6   inquiry”).

 7          Workweeks when Class members were paid exclusively by ABC production minute pay

 8   involve a threshold legal determination – whether minimum wage compliance is determined by the

 9   workweek (because ABC pay is “other than hourly”) or by the hour (as the Class has contended) –

10   however, once that threshold issue is resolved, individualized issues may overwhelm any remaining

11   shared issues. If the Court finds that a workweek standard applies, summary judgment is warranted.

12   In contrast, if the Court finds that an hourly MWA compliance standard applies, that does not resolve

13   the issue of liability and application of that standard is highly individualized. To determine compliance

14   under the hourly standard, the relevant question is whether earnings attributable to each hour satisfy

15   the minimum rate. As the WSC explained, unlike “workweek averaging, [where] an employee’s high

16   producing hours are used to offset their low producing hours,” “the employee may have earned less

17   than the minimum wage during certain hours of the week” under the hourly standard. Hill, 426 P.3d

18   at 706. The WSC and Ninth Circuit have repeatedly noted this is a “per hour right.” Id. at 709 (“each

19   hour worked”); Hill, 868 F.3d at 759-60 (“per-hour right,” “per-hour calculation”); Alvarez v. IBP,

20   Inc., 339 F.3d 894, 912 (9th Cir. 2003). The WSC and Ninth Circuit did not hold that every minute

21   (or fraction of a minute) must be assessed for minimum wage compliance. In fact, the WSC has held

22   that the MWA does not “provide any remedy for an employer’s failure to pay an employee for all time

23   worked.” Seattle Prof’l Eng’g Ass’n v. Boeing Co. (“SPEEA”), 991 P.2d 1126, 1132 (Wash. 2000).

24   And, in Sampson, 448 P.3d at 17, the WSC rejected Class counsel’s argument that the MWA requires

25   separate payment for non-productive minutes. As the WSC recognized in this case, “high producing

26   hours” will satisfy the minimum wage, and the relevant question is whether “the employee may have


                                                                               K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 12                     925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 19 of 30




 1   earned less than the minimum wage during certain hours of the week.” Hill, 426 P.3d at 706. These

 2   statements would not make sense if a plaintiff did not have to prove a shortfall in particular hours.

 3           In this case, proof of per hour shortfalls cannot be accomplished on a class basis. As a threshold

 4   matter, it is important to understand that “production minutes” are not a continuous measure of time.

 5   Dkt 184 at 8-9; Hill, 868 F.3d at 762 n.6; Hill, 426 P.3d at 710-14. Instead, they are an accumulation

 6   of seconds spent doing certain tasks. Dkt 61 at 5. Thus, an employee who spends 50 seconds on

 7   activities that generate production minutes and 10 seconds on activities that do not will not have a

 8   production minute after a minute of clock time. If an employee accumulated 50 seconds per minute

 9   over six minutes, the employee would end up with five production minutes from those six minutes.

10   Dkt 186-1 at 50-54. Similarly, over an hour, such an employee would accumulate 50 production

11   minutes. Id. If that employee was paid $0.20 per production minute, the employee would earn $10 for

12   that hour, which would be above the minimum wage. 13 Dkt 186-1 at 50-54. In contrast, if the employee

13   only received $0.15 per production minute, the employee would receive $7.50 in ABC pay for that

14   hour and, absent additional subsidy or other incentive pay, would fall short of the minimum wage

15   rate. 14 The issue for determining hourly liability is how to allocate production and nonproduction

16   minutes to each work hour. Munson acknowledged that nonproduction minutes were spread through

17   the work day; however, he made no attempt to allocate them to specific hours, had no information that

18   would allow him to do so, and made no effort or request to find such information. Dkt 186-1 at 68, 31,

19   54, 67-68. In fact, the Class has provided no evidence of hours paid below the minimum wage.

20           The Class has identified no plan to prove liability for the numerous non-hourly forms of pay

21   shown by FEPS nor for any hourly forms of pay.

22

23

24   13
        As the ABC plans reflect, XBS and Class members agreed that ABC pay from production minutes paid for all
     productive and nonproductive time. Dkt 62 at 4 (¶9); Douglas, 2015 WL 10791972 at *8. Even if this cannot be done on
25   a workweek basis, there is no basis for rejecting this agreement on an hourly level.
     14
        As discussed below, RCW 49.46.090 provides that damages are measured by subtracting the amount paid in the hour
26   from the minimum wage rate.


                                                                                       K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 13                             925 FOURTH AVENUE, SUITE 2900
                                                                                     SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                        TELEPHONE: +1 206 623 7580
                                                                                    FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 20 of 30




 1            5.       The Class Does Not Even Attempt to Demonstrate a Method to Prove Liability on
                       a Class Basis
 2
              Despite its assurance six years ago that, “[f]or the ABC Class, Xerox’s own FEPS payroll data
 3
     can be used to show liability and damages on a class-wide basis,” Dkt 39 at 34 n.18, the Class provides
 4
     no plan to prove liability on a class basis under the hourly standard for which they argue. Nor does it
 5
     even try to demonstrate how it could prove this liability. As pointed out in XBS’s Summary Judgment
 6
     Cross Motion, the Class failed to provide evidence of specific hours and pay, or any hours that fell
 7
     below the minimum wage when considering compensation relevant for that hour. As discussed above,
 8
     there are varying pay methods shown by the FEPS data and the measure of compliance could be the
 9
     workweek for non-hourly pay and the hour for hourly pay. The class has no plan to prove liability
10
     under either measure of compliance on a class basis. Moreover, a per-hour MWA compliance standard
11
     is simply incompatible with the Class’s attempts to count non-production minutes regardless of
12
     whether they were paid.
13
              Indeed, the Class has disclosed its expert and the time for any additional disclosure has passed.
14
     Munson’s testimony regarding the FEPS data is the only evidence the Class has presented regarding
15
     liability or damages. 15 Munson did not even try to provide a liability analysis, nor does he attempt to
16
     determine whether any hourly violations occurred. His analysis excludes large numbers of employees
17
     and workweeks as having no damages (but cannot explain why, other than to explain that Class counsel
18
     told him to do it that way). Ironically, in a minimum wage case, Munson candidly admitted he ignored
19
     virtually all compensation paid to Class members: he (1) only considered subsidy pay; (2) did not “use
20
     ABC pay or additional pay anywhere in [his] calculations,” Dkt 186-1 at 42; and (3) did not include
21
     language, skill, and shift differential pay; incentive and discretionary bonus pay; RBC pay; retro pay;
22
     and wage adjustments in his calculations, Id. at 56-60. He also testified he did not use compensation
23
     15
        As part of its “rigorous analysis” regarding whether the Class continues to meet Rule 23 criteria, this Court should
24   resolve factual disputes such as the weight and persuasiveness of conflicting expert testimony. Marlo, 639 F.3d at 949.
     The Court should consider issues of admissibility when reviewing evidence for class certification decisions, but should
25   not rule on admissibility and instead focus on “analyz[ing] the ‘persuasiveness of the evidence presented’ at the Rule 23
     stage.” Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1006 (9th Cir. 2018) (quoting Ellis v. Costco Wholesale Corp.,657
26   F.3d 970, 982 (9th Cir. 2011)).


                                                                                          K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 14                                925 FOURTH AVENUE, SUITE 2900
                                                                                        SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                           TELEPHONE: +1 206 623 7580
                                                                                       FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 21 of 30




 1   or hours data “to assess whether a particular employee was paid above or below minimum wage in

 2   any particular hour.” Id. at 34-35. And, he admitted that he “didn’t compare earnings to the minimum

 3   wage rates:”

 4          Q.       Okay. Did you -- and again, I just want to be clear, you never determined whether class
                     members were paid above or below for the rate on a per hour basis, correct?
 5                   ……
            A.       Correct, nor did I do it on a per day basis or a per week basis. I didn't -- I just didn't
 6                   compare earnings to the minimum wage rates.
            Q.       (BY MR. MADDEN) Okay. Did you review all of the Xerox data carefully to see
 7                   whether or not that type of calculation could have been made using data in the columns
                     that counsel didn't identify?
 8                   ……
            A.       No, I didn't -- I didn't explore calculating -- calculating that or making that comparison.
 9          Q.       (BY MR. MADDEN) Okay. And so I take it you did not find any way to make a per-
                     hour assessment based on that data?
10                   ……
            A.       No. I didn't look for one. I -- and given my understanding of the data, there is no way
11                   to know a per -- an hour-by-hour accounting of the work given there's just simply one
                     -- one total for each day provided.
12
     Id. at 37-38. Indeed, Munson confirmed that he made no attempt to determine wage compliance on an
13
     hourly basis:
14
            Q.       (BY MR. MADDEN) Okay. And to be clear, you didn't do any type of hourly
15                   evaluations like this in your report, did you?
            A.       That is correct. The data I had has no information on an hour-by-hour basis.
16          Q.       And so you looked at all the data and you concluded that there was nothing there that
                     would allow you to do that type of calculation for particular hours, correct?
17                   ……
            A.       I just -- the type you are -- in what I spoke to in the hypothetical was a continual
18                   calculation of every second on a -- on an inbound call as being what production minutes
                     are, yes, I didn't explore whether that type of data existed or not.
19
     Munson 114:22-115:11 (Madden Decl Ex. A).
20
            The Class has not demonstrated even a single violation of the hourly standard for minimum
21
     wage compliance, let alone a uniform violation for each member of the Class. Rather than providing
22
     evidence of any minimum wage violation, the Class essentially asked this Court to assume liability in
23
     its Motion for Summary Judgment. Dkt 175. But XBS refuted those arguments. Dkt 183.
24
            Classes that do not provide a plan for how they can prove liability on a class basis should be
25
     decertified. Stiller, 298 F.R.D. at 628-30; Ordonez v. Radio Shack, Inc., 2014 WL 4180958, *6
26


                                                                                K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 15                      925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                 TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 22 of 30




 1   (C.D.Cal. 2014) (“the issue is whether classwide methods of proof exist to show that [state] law was

 2   actually violated” and certification denied because the “absence of records that are easily aggregated

 3   and analyzed [to prove liability] presents an insurmountable manageability concern”).

 4          6.      The Class Fails to Demonstrate Any Ability to Prove Damages on a Class Basis

 5          Unlike liability, which the Class did not even attempt to address, the Class has proposed a

 6   method to prove damages. Nevertheless, that method has no connection to the Class’s theory of

 7   liability, thus the Class once again fails to demonstrate an ability to prove its case on a class basis.

 8          Under Washington law, the remedy for minimum wage violations is specified by statute.

 9   “RCW 49.46.090(1)…sets the statutory measure of damages for minimum wage violations by

10   mandating that an employer who pays an employee less than the wages to which he or she is entitled

11   shall be liable to the employee ‘for the full amount of such wage rate, less any amount actually paid

12   to such employee.’” SPEEA, 991 P.2d at 1132 (employee can “recover wages representing the

13   difference between the statutory minimum wage and what was actually paid”); accord Champagne v.

14   Thurston Cty., 178 P.3d 936, 944 & n.12 (Wash. 2008). RCW 49.46.090 is “[t]he sole available

15   remedy for such violations,” McConnell v. Mothers Work, Inc., 128 P.3d 128, 132 (Wash. Ct. App.

16   2006), and the MWA does not “provide any remedy for an employer’s failure to pay an employee for

17   all time worked,” SPEEA, 991 P.2d at 1132 (“recovery under the WMWA is limited to the statutory

18   minimum wage”).

19          For those pay methods in the FEPS data that use a workweek compliance standard, the Class

20   has agreed, and this Court and the Ninth Circuit have found, that XBS complies with the MWA. This

21   Court can summarily dismiss all such claims. But, to the extent this Court determines that a per-hour

22   measure applies to some Class members or workweeks and that some hours were paid in violation of

23   that standard (which would be unwarranted in this case), the Class has not identified any method to

24   assess damages for such per-hour violations. Instead, its method adds up production minutes on a

25   workweek basis (whether paid or unpaid), and has nothing to do with per-hour violations. Such a

26   discrepancy requires decertification. Comcast Corp. v. Behrend, 569 U.S. 27 (2013).


                                                                                K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 16                      925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                 TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 23 of 30




 1           In Comcast, the plaintiffs alleged four antitrust violations against the provider of cable

 2   television services. Id. at 29–32. The plaintiffs’ damages expert had devised a method for calculating

 3   what the competitive prices would have been but for the four antitrust violations so that damages could

 4   be calculated by comparing that baseline to the actual charges incurred. Id. at 36-38. However, when

 5   the district court certified only one of the antitrust violations for class treatment, the plaintiffs did not

 6   revise their damages calculation. Id. The district and appellate courts found no error with the plaintiffs’

 7   failure to tie each antitrust theory to a specific damages calculation. Id. As the appellate court

 8   explained, because the plaintiffs had “‘provided a method to measure and quantify damages on a

 9   classwide basis,’ [ ] it [was] unnecessary to decide ‘whether the methodology [was] a just and

10   reasonable inference or speculative.’” Id. (quoting Behrend v. Comcast Corp., 655 F.3d 182, 206 (3rd

11   Cir. 2011)). The Supreme Court disagreed, concluding that, “[u]nder that logic, at the class-

12   certification stage any method of measurement is acceptable so long as it can be applied classwide, no

13   matter how arbitrary the measurements may be. Such a proposition would reduce Rule 23(b)(3)’s

14   predominance requirement to a nullity.” Id. (emphasis in original). The Court concluded that the

15   district court must conduct a “rigorous analysis” to ensure that the plaintiffs’ damages case is

16   consistent with its liability case. Id. at 35 (quoting Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338

17   (2011)).

18           In this case, the Class intends to rely on a damages methodology that is completely divorced

19   from its theory of liability. The disconnect is obvious in the Munson expert report, and is highlighted

20   by Munson’s testimony. Put simply, despite RCW 49.46.090’s straight-forward requirements, Munson

21   made no attempt to determine what Class members were paid, whether the amounts paid satisfied

22   minimum wage requirements, or what the difference was between the amounts paid and the statutory

23   minimum wage requirement.

24           Initially, Munson did not determine or consider what employees were paid. Dkt 186-1 at 20

25   (“[W]hat somebody was paid was never…I was never asked to examine that or evaluate that, calculate

26   that….in this case I wasn’t asked to examine the compensation at all.”). As Munson admitted:


                                                                                 K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 17                       925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                  TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 24 of 30




 1            Q. [A]re you telling me that you labeled something unpaid time without looking at what
              compensation was provided to the employee?
 2            A. I'm telling you that….true, I did not evaluate, you know, what people were paid.

 3   Id. at 21. Thus, in performing his calculations, Munson completely ignored ABC Pay (for both

 4   production minutes and piecework), Additional Pay, pay differentials, pay adjustments, bonuses,

 5   commissions, and other incentive pay. Id. at 75 (he “only looked at the subsidy pay value and didn’t

 6   examine any other pay data that might exist in the spreadsheet”). 16 Munson did this because Class

 7   counsel told him to do so:

 8            Q. Did you peer review your decision to run calculations this way with anyone other than
              plaintiff's counsel?
 9            A. No. And I would say my decision to run it this way was simply implementing
              the…assumptions I was provided and to carry out the task I was asked to, to calculate unpaid
10            time defined this way.

11   Id. at 21, 60. Munson swore he did not “know whether any of these payments applied to the time that

12   [he] identified as unpaid time,” he understood the exclusion of pay could impact his calculations, and

13   he did not “make an independent professional assessment as to whether or not [compensation data]

14   should or should not be included” in his analysis. Id. at 34, 60.

15            Munson also made no attempt to determine whether Class members were paid above or below

16   the minimum wage in any hour (or for any other period). Id. at 34-35 (did not use compensation or

17   hours data “to assess whether a particular employee was paid above or below minimum wage in any

18   particular hour”), 54 (did not do “any type of hourly evaluations”), 87 (“made no determination as to

19   whether class members were paid above or below the minimum wage in any specific clock hour”). 17

20
     16
21      See also Dkt 186-1 at 33 (“didn’t use any compensation data other than subsidy pay”), 42 (did not “use ABC pay or
     additional pay”), 56-60 (did not include language, skill, and shift differential pay; incentive and discretionary bonus pay;
22   RBC pay; retro pay; and wage adjustments because counsel did not ask him to include them), 80 (“calculation of
     damages…does not include any credit for… language, skill and shift differentials,…incentive or discretionary
     bonuses,…[and] retroactive wage payments or wage adjustments”), 83-84.
23   17
        See also Dkt 186-1 at 62-63 (“methodology did not involve any analysis of specific hours in a day to determine
     whether each hour was paid above or below the minimum wage”), 66-67 (“My analysis made no reference to what
24   somebody was paid…. I’m simply counting the…difference between total hours worked and then subtracting these
     production minutes and…the result is the unpaid minutes. So there is no clock hour reference in these data nor in my
25   analysis.”), 70 (“I didn’t perform any analysis ever about whether a minimum wage violation occurred”), 80
     (“calculation of damages…does not reflect an hour-by-hour assessment of whether class members were paid above or
26   below the minimum wage in any particular hour”).


                                                                                            K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 18                                  925 FOURTH AVENUE, SUITE 2900
                                                                                          SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                             TELEPHONE: +1 206 623 7580
                                                                                         FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 25 of 30




 1   As he explained: “I just didn’t compare earnings to the minimum wage rates” and did not review

 2   “Xerox data carefully to see whether that type of calculation could have been made.” Id. at 37-38 (“I

 3   didn’t look for [a way to make a per hour assessment]”). Ironically, Munson’s methodology ignores

 4   the very issue that has been litigated in this case for years: Hill arguing for minimum wage for each

 5   hour (and not on a workweek basis). In Hill, 426 P.3d at 706, the WSC describes the issue as whether

 6   an “employee may have earned less than the minimum wage during certain hours of the week.” Instead

 7   of performing this hourly analysis, Munson did some daily calculations and otherwise admitted his

 8   damage “calculations were performed on a week-by-week basis.” Dkt 186-1 at 90; see also Dkt 184

 9   at 14.

10            Finally, rather than calculating the difference between minimum wage and what was paid for

11   each hour as required by RCW 49.46.090, Munson adopted a simplistic, but very flawed methodology.

12            First, Munson took nonproduction minutes from different hours (regardless of whether the

13   hour was paid above or below the minimum wage) and labeled them unpaid time. Munson testified

14   that “unpaid” was “a label” from counsel, and he was “not attesting under penalty of perjury that it is

15   or it is not unpaid.” Dkt 186-1 at 55.18 Regardless, his process presents a number of issues. Initially,

16   although Munson recognized that production minutes were interspersed and “accruing over the course

17   of a day,” id. at 68, 51-52; Dkt 62 ¶8; Dkt 61 ¶10, he made no attempt to determine the allocation of

18   production minutes throughout the day. Dkt 186-1 at 31 (“didn’t look into” “how many production

19   minutes were created…in any specific hour”), 69, 74. As Boedeker testifies, it is appropriate to assume

20   an even distribution, and there is no basis for assuming that all nonproduction minutes occurred

21   together in a single clump (which is what Munson did). Dkt 184 at 19. This means that Munson

22   counted time that was paid above the minimum wage as unpaid time. For example, if an agent

23   generated 50 production minutes in an hour and ABC calculated $0.20 per production minute, the

24   18
       See also Dkt 186-1 at 36 (“is not intended to be a statement of fact”), 36-37 (did not “conduct any independent
     investigation to determine whether or not any particular class member was or was not paid time for specific hours”), 76
25   (unpaid time was “a placeholder” and “a label” and, even in his calculations, was not actually unpaid time because, “at
     this stage, yes, the subsidy pay had not yet been accounted for”), 77 (admitting “some of what [he] calculated…as unpaid
26   hours earnings were in fact paid by the subsidy pay”).


                                                                                         K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 19                               925 FOURTH AVENUE, SUITE 2900
                                                                                       SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                          TELEPHONE: +1 206 623 7580
                                                                                      FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 26 of 30




 1   agent was paid $10 for that hour, which was above the minimum wage. Dkt 186-1 at 53-54 (admitting

 2   50 times $0.20 would be $10 for that hour and, “[i]n this scenario, $10 is more than 9.32 which is the

 3   highest [minimum wage rate] on [my] list”). Nevertheless, Munson “didn’t do any type of hourly

 4   evaluation like this” and counted the 10 minutes as unpaid time. Id. at 54, 67-68 (counted

 5   nonproduction minutes as unpaid even if over the minimum wage for the hour, admitting “I don’t

 6   know what people were or weren’t paid…that wasn’t part of this…analysis”). At a minimum, he made

 7   this mistake in tens of thousands of days. Dkt 184 at 14-15. Munson’s count of nonproduction minutes

 8   is thus entirely disconnected from his claim of MWA violations and is inconsistent with Washington

 9   law. 19 Sampson, 448 P.3d at 16-17 (rejecting Class counsel’s attempt in that case to void WAC 296-

10   126-021 and to create a separate claim for nonproductive time); SPEEA, 991 P.2d at 1132 (holding

11   that the MWA provides no claim for unpaid time).

12            Second, Munson multiplied alleged “unpaid time” by the minimum wage rate to obtain “unpaid

13   wages.” When there was one nonproduction minute in a day, Munson combined it with other

14   nonproduction minutes from other days to create unpaid hours even if every hour in those days were

15   paid above the minimum wage. Dkt 184 at 14. In contrast, if there was one excess production minute

16   in a day, Munson disregarded it. In fact, Munson simply deleted extensive amounts of production

17   minute time and pay for days with more productive minutes than work hours without determining for

18   what the production minutes and pay were intended to compensate. Id. at 8-9. In total, he removed

19   over 56,000 “productive hours” or 3.3 million production minutes from his calculation. Dkt 186-1 at

20   71-72. This amounts to about $630,000. Dkt 184 at 8-9.

21            Third, Munson then took the alleged “unpaid wages” and subtracted subsidy pay. Munson

22   acknowledged that subsidy pay was only designed to bring an employee up to minimum wage;

23   however, his methodology resulted in an excess of $664,775.16 in subsidy pay and he promptly

24
     19
        Munson’s “production minute” analysis highlights two other issues. First, it shows that “production minutes” are not a
25   measure of time: over 7% of the days had more production minutes than hours (including days with thousands of excess
     production minutes and pay). Id. at 8-9 (these are likely to reflect weekly adjustments or bonuses). Second, Munson not
26   only failed to identify, investigate, or explain these anomalies, but he also systemically disregarded them in his analysis.


                                                                                            K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 20                                  925 FOURTH AVENUE, SUITE 2900
                                                                                          SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                             TELEPHONE: +1 206 623 7580
                                                                                         FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 27 of 30




 1   eliminated this amount from his calculations. See Dkt 186-1 at 78-79. Noticeably absent from this last

 2   phase is any attempt to account for the millions of dollars of non-ABC differentials, commissions,

 3   bonuses, and pay adjustments that Class counsel told Munson not to consider even though the law

 4   provides otherwise. See Inniss, 7 P.3d at 808 (“commissions, [special incentive bonuses] and bonuses

 5   (including annual bonuses) are included” when determining compliance with the statutory minimum

 6   wage); DLI Admin. Policy ES.A.3 at 3.

 7           Finally, Munson testified that he had never used a process like this in any past case where he

 8   was an expert. Dkt 186-1 at 24. Nevertheless, he did not have a compensation expert review his

 9   methodology and he did not “do anything to test or confirm the conclusions [he] reached in this

10   calculation beyond simply running the calculations.” Id. at 65, 62. Interestingly, when asked about his

11   damages calculation, Munson testified that he is “not personally swearing under penalty of perjury

12   that this is the specific amount[] that each person is owed.” Id. at 84, 87. And, he further admitted that

13   he never did “anything to confirm the truthfulness of any of [the] assumptions” upon which his

14   calculations relied and that, “if you modify any of the assumptions” that can impact the calculations.

15   Id. at 87, 84.

16           The Class’s proposed damages methodology is disconnected from its theory of liability and

17   fails to comply with the statutory damage standards in RCW 49.46.090. In circumstances like this,

18   where the proof of damages does not flow from the proof of liability, continuing certification of a class

19   action is not appropriate. See Brady v. AutoZone Stores, Inc., 2018 WL 3526724, *5 (W.D.Wash.

20   2018) (“as the Supreme Court has ruled, individualized damage issues can defeat predominance if they

21   ‘overwhelm questions common to the class.’”) (quoting Comcast, 569 U.S. at 34); Britton v.

22   Servicelink Field Servs., LLC, 2019 WL 3400683, *6-8 (E.D.Wash. 2019) (denying certification for

23   lack of predominance after analysis of plaintiff’s expert testimony finding “Plaintiffs have failed to

24   present a viable methodology for calculating damages”); Blough v. Shea Homes, Inc., 2014 WL

25   3694231, *14, *16 (W.D.Wash. 2014) (citing Comcast finding “the recovery that they seek does not

26   parallel [plaintiff’s] theory of liability” and denying certification because, in part, “Plaintiffs have not


                                                                                 K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 21                       925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                  TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
          Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 28 of 30




 1   shown that classwide damages can be ascertained and apportioned in this case in a way that is both

 2   manageable and preserves Defendant’s right to litigate individualized defenses”).

 3   C.     The Class’s Proposed Method of Proving Damages Deprives XBS of Certain Valid
            Defenses Such as the Right to Offset All Payments Made to the Class
 4
            As the Supreme Court has held, defenses must be considered in class certification decisions:
 5
            Because the Rules Enabling Act forbids interpreting Rule 23 to “abridge, enlarge or modify
 6          any substantive right”…a class cannot be certified on the premise that [defendant] will not be
            entitled to litigate its… defenses to individual claims.
 7
     Dukes, 564 U.S. at 367. Similarly, the Ninth Circuit holds that (1) a plaintiff has the burden to prove
 8
     that affirmative defenses do not defeat predominance, and (2) “[d]efenses that must be litigated on an
 9
     individual basis can defeat class certification.” True Health Chiropractic, Inc. v. McKesson Corp., 896
10
     F.3d 923, 931 (9th Cir. 2018), cert. denied, 139 S.Ct. 2743 (2019). In True Health, the Ninth Circuit
11
     articulated a specific test for predominance and affirmative defenses: “[s]ince [defendant] bears the
12
     burden [to prove defenses], we assess predominance by analyzing the [affirmative] defenses
13
     [defendant] has actually advanced and for which it has presented evidence.” Id. “A defendant can
14
     produce evidence of a predominance-defeating [affirmative] defense in a variety of ways.” Id. at 931-
15
     32 (citing Sandusky Wellness Ctr. v. ASD Specialty Healthcare, 863 F.3d 460, 468-70 (6th Cir. 2017)).
16
     Sandusky Wellness explained that “‘[t]he mere mention of a defense is not enough to defeat the
17
     predominance requirement,” but that a defendant’s production of “concrete evidence” that makes
18
     individual assessment “a tangible reality for the district court” is sufficient to defeat certification. 863
19
     F.3d at 469.
20
            Here, DLI Admin. Policy ES.A.3 at 3 states that all forms of pay except vacation and holiday
21
     pay, tips, gratuities, and service charges must be included in minimum wage calculations, and RCW
22
     49.46.090(1) states that the statutory measure of damages for minimum wage violations is the full
23
     amount of any unpaid minimum wage rate less any amount actually paid to such employee. The
24
     entitlement to include all pay in the assessment of liability and the entitlement to offset any
25
     compensation paid against damages is not the “mere mention of a defense,” rather it is a “concrete” 6
26


                                                                                 K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 22                       925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                  TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 29 of 30




 1   million dollar reality based on expert testimony. See Dkt 184 at 13. At a minimum, the Class’s

 2   proposed method of proving liability and damages ignores millions of dollars in compensation

 3   amounts paid as incentives (commissions, bonuses, or other incentives) and pay adjustments, as well

 4   as hundreds of thousands of dollars of subsidy pay and hundreds of thousands of dollars paid for

 5   production minutes that Munson simply disregarded. See id. at 9, 13; Dkt 186-1 at 78-79. In addition,

 6   at a more fundamental level, the Class’s proposed methodology ignores all ABC Pay and Additional

 7   Pay and thus denies offsets for those amounts under RCW 49.46.090.

 8          That these amounts of compensation exist, were paid, and were ignored by the Class’s

 9   proposed method of proof is established by Munson and Boedeker’s testimony. What must yet be

10   established is precisely what this compensation was, why and how it was paid, for what periods of

11   time it was paid, and to what hours, days, or weeks it should be applied. But, these matters are likely

12   to involve individualized proof. Once these individual assessments are made, then these compensation

13   amounts can be applied to the correct employees for the correct hours, days, and weeks, and liability

14   and damages can be correctly determined. Proceeding with the Class’s methodology would mean that

15   XBS would “not be entitled to litigate its…defenses.” Dukes, 564 U.S. at 367. It is the Class’s burden

16   to establish that these defenses can be fully and fairly litigated by XBS and still satisfy predominance

17   and superiority. True Health., 896 F.3d at 931. The Class cannot meet this burden, thus decertification

18   is warranted. See Brady, 2018 WL 3526724, at *5 (denying class certification in part on basis of

19   individual affirmative defenses); David, 2015 WL 3994975, at *8 (court decertified class for lack of

20   predominance in case under MWA because “Plaintiffs have not presented common evidence

21   permitting a classwide determination” of defense).

22                                             IV. CONCLUSION

23          Over six years ago, Class counsel assured this Court that the Class could use FEPS data to

24   easily determine liability and calculate damages in this case on a class basis. The Class has not fulfilled

25   that promise. Instead, the Class has offered no manner for determining per-hour minimum wage

26   liability on a class basis and has proposed a damages methodology that is disconnected from its theory


                                                                                K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 23                      925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                                 TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
         Case 2:12-cv-00717-JCC Document 189 Filed 04/23/20 Page 30 of 30




 1   of liability and fails to comport with the statutory requirement. Under these circumstances, the Court

 2   should decertify the ABC class that it certified in 2014 and allow Plaintiff Hill to proceed to trial on

 3   her individual claims.

 4

 5          DATED: April 23, 2020                         K&L GATES LLP

 6
                                                          By: s/ Todd L. Nunn
 7
                                                          Patrick M. Madden, WSBA #21356
 8                                                        Email: patrick.madden@klgates.com
                                                          Todd L. Nunn, WSBA #23267
 9                                                        Email: todd.nunn@klgates.com
                                                          925 Fourth Avenue, Suite 2900
10                                                        Seattle, Washington 98104-1158
                                                          Telephone: (206) 623-7580
11
                                                           Facsimile: (206) 623-7022
12
                                                          Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                              K&L GATES LLP
      DEFENDANTS’ MOTION TO DECERTIFY ABC CLASS - 24                    925 FOURTH AVENUE, SUITE 2900
                                                                            SEATTLE, WA 98104-1158
      NO.: 2:12-CV-00717-JCC                                               TELEPHONE: +1 206 623 7580
                                                                           FACSIMILE: +1 206 623 7022
